MEMORANDUM OF DECISION.
Defendant Danny Henderson appeals a judgment of the Superior Court, Penobscot County, entered on a jury verdict finding him guilty of theft by unauthorized taking, 17-A M.R.S.A. § 353 (1983). Henderson contends the evidence was insufficient to support the conviction. Contrary to Henderson’s contention, viewing the evidence in the light most favorable to the State, a jury could rationally conclude that all of the elements of the offense of theft had been proven beyond a reasonable doubt. State v. Barry, 495 A.2d 825, 826 (Me.1985).
The entry is:
Judgment affirmed.
All concurring.